Citation Nr: 0723120	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left ankle sprain, evaluated as noncompensable (i.e., 0 
percent) from November 29, 2001 to October 26, 2003, and as 
10-percent disabling from October 27, 2003 onwards.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served from June to September 1986, from January 
to May 1991, and from August 1999 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 RO decision that granted the veteran's 
claim for service connection for residuals, including 
instability, of a left ankle sprain and assigned an initial 
noncompensable rating retroactively effective from November 
29, 2001.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

A more recent August 2005 RO decision, during the pendency of 
this appeal, increased the rating for the left ankle 
disability to 10 percent effective as of October 27, 2003, 
the date of a VA examination.  The veteran has since 
continued to appeal, requesting even higher initial ratings.  
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he 
specifically indicates otherwise).

In his June 2004 substantive appeal (VA Form 9), the veteran 
had requested a hearing at the local RO before a Veterans Law 
Judge (VLJ) of the Board (i.e., a Travel Board Hearing).  
Subsequently, in a July 2004 Report of Contact, he indicated 
that he wanted a videoconference hearing instead.  Records 
show his hearing was scheduled for November 2006, but he did 
not appear for it.  He did not explain or justify his absence 
or request to reschedule his hearing.  So the Board deems his 
request for a videoconference hearing withdrawn.  
See 38 C.F.R. §§ 20.702(d), 20.704(d) (2006).




FINDINGS OF FACT

1.  From November 29, 2001 to October 26, 2003, the veteran's 
left ankle disability was manifested by subjective complaints 
of pain and discomfort.

2.  Since October 27, 2003, the veteran has continued to have 
these subjective complaints, but objectively at most moderate 
(rather than marked) limitation of motion in this ankle.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the left ankle disability from November 29, 2001 
to October 26, 2003.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2006).

2.  The criteria also are not met for a rating higher than 10 
percent for this disability from October 27, 2003 onwards.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.   Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Here, records show the RO sent the veteran a VCAA letter in 
July 2002 when he was trying to establish his underlying 
entitlement to service connection, which, as mentioned, since 
has been granted in the August 2003 rating decision at issue.  
Also in that decision, the RO assigned the initial disability 
rating and effective date.  In Dingess, the Court held that 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court further 
held in Dingess that when a claim has been proven, 
the purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  But in the 
Dunlap decision, also cited above, the Court clarified this 
is only true if the grant of service connection and 
assignment of the initial disability rating and effective 
date occurred prior to the VCAA's enactment - meaning before 
November 9, 2000.  If, on the other hand, as here, this did 
not occur until after the enactment of the VCAA, the veteran 
is entitled to pre-initial decision notice concerning all 
elements of his claim - including the downstream 
disability rating and effective date elements.  And if this 
did not occur, there is a question of whether this is 
prejudicial error.

The Federal Circuit Court has held that any error by VA in 
providing the VCAA notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), concerning any element of a claim, 
is presumed prejudicial, and that once an error is identified 
the burden shifts to VA to show the error was harmless.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007), 



Here, although the RO admittedly did not send the veteran 
notice concerning the downstream disability rating and 
effective date elements of his claim before initially 
adjudicating it in August 2003, or even prior to 
readjudicating it in August 2005 (when assigning a higher 
rating), the RO sent him letters in May and October 2006 
discussing these downstream elements.  The information 
provided in May 2006 was in the cover letter to the 
supplemental statement of the case (SSOC), an update to the 
statement of the case (SOC).  He did not identify and/or 
submit any additional evidence in response to either letter 
to warrant again readjudicating his claim and providing 
another SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The VCAA also requires VA to assist a veteran with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

In March 2006, the veteran was notified by letter that an 
examination would be scheduled in the future and that if he 
failed to report for the examination a decision would be made 
on his claim based on the evidence of record.  He was 
scheduled for a VA orthopedic examination on April 10, 2006, 
but he failed to report for the examination.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the veteran, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2006).



There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.  The consequence 
in this case of the veteran's failure without good cause to 
report for his VA examination is that his claim must be 
considered on the basis of the evidence already on file.  38 
C.F.R. § 3.655(b).  While VA has a duty to assist him in 
developing his claim, he, too, has a concomitant obligation 
to cooperate with VA in these efforts.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not 
a "one-way" street).  And he clearly has not done this.

For these reasons, the VCAA's provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the VCAA notice is not shown to have any effect on 
the case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claim on 
the merits at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider his possible entitlement to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, based on the extent of 
limitation of motion.  Where there is moderate limitation of 
motion, a 10 percent rating is assigned.  And if there is 
marked limitation of motion, a 20 percent rating is assigned.  
This code does not provide for a zero percent evaluation.  
However, in every instance where the schedule does not so 
provide, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

Normal (i.e., full) range of motion of the ankle is from 0 to 
20 degrees in dorsiflexion and from 0 to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities that are at 
least partly rated on the basis of the extent of limitation 
of motion, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
premature or excess fatigability, or incoordination, if these 
factors are not already contemplated in the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).



Entitlement to an Initial Compensable Rating 
from November 29, 2001 to October 26, 2003

The veteran's service medical records (SMRs) show that in 
July 2001 he was referred to a Medical Evaluation Board 
(MEB).  When examined it was noted that he had injured his 
left ankle in March 2000.  The injury had resulted in 
instability followed by recurrent left ankle sprains.  The 
diagnosis was left lateral ankle instability.  In terms of 
prognosis, it was indicated he had dramatic instability in 
this ankle and that surgery was not guaranteed to correct 
this problem.  It was noted he was unable to perform his job 
since he could not negotiate on uneven terrain and did not 
meet retention standards.  A January 2003 summary statement 
from the US Army Physical Evaluation Board (PEB) concurred 
with the findings of the MEB.

On VA orthopedic examination in March 2002 the veteran 
reported that he was in constant pain and discomfort and 
could not sleep.  Objective findings revealed that his ankle 
was normal with no effusion or discoloration.  No unusual 
osseous relationships were noted and range of motion was 
completely normal and recorded as follows:  dorsiflexion to 
20 degrees, plantar flexion to 40 degrees, inversion to 
30 degrees, and eversion to 20 degrees.  Range of motion 
testing was completed with both active and passive force and 
no complaints of pain or discomfort were elicited from him.  
When comparing both ankles the physician could perceive no 
difference in the ligaments of the ankles.  The physician 
asked the veteran to stand on one forefoot and raise 155 
pounds (his body weight) ten times, and then reverse the 
process with his opposite forefoot.  Throughout this 
exercise, the veteran did not complain and there was no 
evidence of discomfort or compromise.  The physician 
explained that the veteran's previous instability may have 
been temporary.  He felt that the injury to his ligament 
occurred over a year prior and had had sufficient time to 
heal, as there was no evidence of a then current problem.  
His ankle disability did not interfere with daily activities 
or "medium-type" employment.  Lastly, the physician 
explained that though the veteran elicited subjective 
complaints of pain and discomfort, the physician could not 
find any objective evidence to substantiate these complaints.  
Since this physician could find no disability attributable to 
the veteran's ankle, no diagnosis was rendered.  An X-ray of 
the left ankle, taken for the examination, was unremarkable.

Since during this initial period at issue there were no 
objective clinical findings to substantiate his subjective 
complaints of pain and discomfort, the veteran was not 
entitled to a compensable rating for his left ankle 
disability.  And as the examining VA physician also 
indicated, the veteran had normal range of motion in this 
ankle, as opposed to the moderate or marked limitation of 
motion required for compensable 10 and 20 percent ratings, 
respectively.  As well, there were no objective clinical 
indications of additional functional impairment, including 
affecting range motion (from pain, etc.), which might 
otherwise warrant assigning a compensable rating during this 
initial period.

Entitlement to a Rating Higher than 10 percent
 from October 27, 2003 to the present

The veteran had another VA orthopedic examination on October 
27, 2003.  He continued to complain of experiencing constant 
pain in his left ankle.  On objective physical examination, 
range of motion testing revealed plantar flexion to 50 
degrees, inversion to 12 degrees, eversion to 22 degrees and 
dorsiflexion to -17 degrees.  In terms of dorsiflexion, the 
physician explained a full 90 degree dorsiflexion was not 
possible until active pressure was placed on the ankle.  
The physician reported that the veteran's left ankle history 
and symptoms were consistent with a sprain.  However, the 
sprain did not distort the veteran's joint and, moreover, 
even though there was slight limitation of motion in 
dorsiflexion his ankle injury had healed.  The diagnosis was 
status post sprain of the left ankle manifested by swelling 
and intermittent pain.  An X-ray of the left ankle was 
essentially normal.

This additional, more recent, evidence shows the veteran has 
"slight" limitation of motion in his left ankle, which, 
when considered along with his objectively confirmed swelling 
and intermittent pain, is tantamount to "moderate" 
limitation of motion and warranted increasing his rating to 
the 10-percent level in the August 2005 RO decision during 
the pendency of this appeal.

The veteran still, however, does not have "marked" 
limitation of motion in this ankle, in any of the directions 
tested, to warrant assigning a rating higher than 10 percent 
under DC 5271.  The results of the October 2003 examination 
show that his range of motion, except on dorsiflexion, is 
essentially normal in all other respects for plantar flexion, 
inversion, and eversion.  And this is true even considering 
the extent of his intermittent pain and swelling.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left ankle disability.  But no 
other codes apply.  For example, inasmuch as he has retained 
essentially normal range of motion in all respects - save 
for dorsiflexion, which even that in total is no more than 
moderately limited, he does not have ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  So DC 5270 does 
not apply.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

It is worth repeating that had the veteran reported for his 
most recent VA compensation examination in April 2006, as 
expected, there very well may have been additional findings 
to support assigning an even higher rating.  But one is only 
left to wonder since he failed without good cause to report 
for that evaluation, again requiring that the Board consider 
his claim based on the available evidence.  See 38 C.F.R. 
§ 3.655.



Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, if for example the disability at issue causes 
marked interference with his employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  This has not been shown here.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  
Factors such as requiring periodic medical attention are 
clearly contemplated in the Rating Schedule and provided for 
in the evaluations assigned.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for a higher initial rating for the left ankle 
disability, evaluated as noncompensable (i.e., 0 percent) 
from November 29, 2001 to October 26, 2003, and as 10-percent 
disabling from October 27, 2003 onwards, is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


